DETAILED ACTION
This office action is in response to an application filed 8/7/2020 wherein claims 11-21 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0100106) (hereinafter Chen) in view of Daniel (US 2019/0279512).

In regard to claim 11, Chen discloses a motor vehicle [¶0011; driving around-view auxiliary device 1 is applicable to a vehicle], comprising: 
	a plurality of image recording devices arranged across the motor vehicle and configured to record images of a vehicle environment [¶0011; lens group 10 includes a plurality of lenses, where these lenses are respectively disposed at different positions around the vehicle, to respectively capture a plurality of external images around the vehicle. Using this embodiment as an example, the lens group 10 includes a front lens 10F, a back lens 10B, a left lens 10L, and a right lens 10R]; 
	a display device configured to display an image representation showing the vehicle environment [¶0011-¶0012;  display unit 30... a driving around view is displayed]; 
	a control device [¶0011; image processing module] configured to: 
	generate the image representation using the images of the vehicle environment [¶0012; a driving around view is displayed, first, in a first step, through a front image IF, a back image IB, a left image IL, and a right image IR that are captured by the front lens 10F, the back lens 10B, the left lens 10L, and the right lens 10R, the foregoing external images are spliced and synthesized into a vehicle exterior around-view image IA by using the image splicing processing unit 21. Fig.3; Image IA generated by combining front image IF, back image IB, left image IL, and right image IR]; 
	generate an additional partial image representation showing the area below the motor vehicle on the basis of images recorded before the images used to generate the image representation [¶0013-¶0015;  processing unit 22 may divide, according to a travel path F of the vehicle, the vehicle exterior around-view image IA that overlaps the travel path F into a plurality of delayed images (ID1-D3), and sequentially attach, according to a delay time, the delayed images on the under-vehicle image IU ...  delayed images (ID1-D3) may be aligned with and attached on the under-vehicle image IU... a subsequent image is attached on a next image, and the rest can be deduced by analogy), until the under-vehicle image IU is full attached with the delayed images.]; 
	integrate the additional partial image representation into the image representation to output an overall image representation [¶0012; under-vehicle image IU is segmented in the vehicle exterior around-view image. ¶0016; display unit 30 may display the vehicle exterior around-view image IA processed by means of the image delay and a total perspective image IT formed by the under-vehicle image IU. Fig.3, Fig.4; delayed images (ID1-ID3) are integrated into the vehicle exterior around-view image (IA)]; 
	Chen does not explicitly disclose a sensor device configured to detect an area below the motor vehicle... communicate with the sensor device; and modify the overall image representation, in at least a portion of the additional partial image representation, on the basis of a sensor information from the sensor device. However Daniel discloses,
	a sensor device configured to detect an area below the motor vehicle [¶0005; proximity sensors to further enable the controller in detecting the highest portion of the terrain beneath the vehicle. ¶0030; vehicle 100 includes one or more proximity sensors (e.g., proximity sensors 614 of FIG. 6) that are utilized to further enable the terrain controller 120 in detecting the highest portion and/or other elevated portion(s) of the terrain beneath the vehicle 100]; and 
	a control device [¶0022; controller of the vehicle] configured to: 
	generate the image representation using the images of the vehicle environment [¶0029;  terrain controller 120 stitches the images together into an overhead image of terrain (e.g., terrain 300 of FIGS. 3-5) near the vehicle 100. For example, the terrain controller 120 utilizes image stitching software to identify object(s) within each of the collected images, match object(s) that are within a plurality of the collected images, calibrate the collected images with respect to each other, and blend the calibrated images together]; 
	generate an additional partial image representation showing the area below the motor vehicle [Fig.4; area around the vehicle including area (409) showing under vehicle features]; 
	integrate the additional partial image representation into the image representation to output an overall image representation [¶0059; terrain controller 120 stitches the images captured by the cameras 112 together to form an overhead view of the terrain 300. Further, the terrain controller 120 superimposes an outline of the vehicle 100 over the terrain 300 in the overhead view At block 708, the terrain controller 120 presents, via the display 114, the interface 400 that shows the outline of the vehicle 100 superimposed over the terrain 300 in the overhead view]; 
	communicate with the sensor device [¶0030-¶0031; vehicle 100 includes one or more proximity sensors (e.g., proximity sensors 614 of FIG. 6) that are utilized to further enable the terrain controller 120 in detecting the highest portion and/or other elevated portion(s) of the terrain beneath the vehicle 100... terrain controller 120 detects a lowest portion and/or other low portion(s) of the vehicle 100 based upon the images captured by the cameras 112, the overhead image formed from the captured images, and/or data collected from the proximity sensors]; and 
	modify the overall image representation, in at least a portion of the additional partial image representation, on the basis of a sensor information from the sensor device [¶0040-¶0041; interface 400 of the illustrated example identifies a highest portion of the terrain 300 beneath the vehicle 100 and/or a lowest portion of the vehicle 100... interface 400 includes an animation 410, a highlight and/or other indicator to inform the driver of a location of the highest portion of the terrain 300 beneath the vehicle 100 relative to the vehicle 100. Further, the interface 400 includes an animation 412, a highlight and/or other indicator to inform the driver of a location of the lowest portion of the vehicle 100 relative to the terrain 300. ¶0022; Upon identifying that the terrain will interfere with movement of the vehicle, the controller (i) emits an alert to the operator, (ii) animates portion(s) of the interface to indicate predicted contact points between the vehicle and the terrain, (iii) provides instructions to the operator to avoid interference with the terrain, and/or (iv) performs autonomous motive functions of the vehicle to avoid interference with the terrain. ¶0060-¶0061; terrain controller 120 determines whether the terrain 300 under the vehicle 100 is to interfere with movement of the vehicle 100. For example, the terrain controller 120 predicts whether the elevated portion(s) of the terrain 300 underneath the vehicle 100 is to collide with the low portion(s) of the vehicle 100... in response to the terrain controller 120 determining that the terrain 300 will interfere with movement of the vehicle 100... terrain controller 120 emits an alert, for example, via the display 114 and/or the speakers 116. The alert is emitted to inform an occupant of the vehicle 100 that the terrain beneath the vehicle 100 is predicted to interfere with movement of the vehicle 100. At block 718, the terrain controller 120 animates potential interference point(s) on the interface 500 presented via the display 114. For example, the terrain controller 120 animates portion(s) of the vehicle 100 and the terrain 300 that are predicted to collide].
	Specifically, as noted above Chen discloses a device for viewing a vehicle's surroundings. A plurality of lenses/cameras are mounted on the vehicle which capture images of the vehicle's surroundings. The images are converted and combined into a synthesized image, such as an overhead image like area IA shown in Fig.3. Delayed images are inserted into the synthesized image as shown in Fig.4, wherein the delayed images are previously captured images from one or more of the cameras. As can be seen in Fig.4 and as described above, the delayed images form an area IU which is integrated into the overall image IA and shows the area under the vehicle at a current display time. Thus a driver can see both the current surroundings of the vehicle as well as the current road condition under a vehicle floor may be easily viewed. However, Chen does not explicitly disclose other sensors. 
	Daniel also relates to capturing images around a vehicle and synthesizing them into a single displayed image. As noted above and as shown in Fig.4, the captured images from a plurality of cameras are stitched and an overhead image is generated and displayed wherein the overhead image includes an area surrounding the vehicle as well as an area below the vehicle. Daniel further discloses that proximity sensors may be mounted on the vehicle to detect the proximity of objects under the vehicle. The controller determines high/low points of the terrain/objects under the vehicle based on the data from the proximity sensors. Additionally, the controller can determine from the sensor data that an object under the vehicle may result in a potential collision and issue an alert based thereon. Based on the high/low points and/or the issued alert, the displayed image is modified. The detected highest terrain points and lowest terrain points under the vehicle can be animated/highlighted on the under vehicle image region as shown in Fig.4/Fig.5. Additionally, potential interference points under the vehicle are animated/highlighted on the display to indicate those points based on the alert. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Chen with the proximity sensor and 

In regard to claim 13, Chen in view of Daniel discloses the motor vehicle according to claim 11. Chen in view of Daniel further discloses, wherein the control device is further configured to: 
	output the overall image representation with the additional partial image representation visually marked, or replaced by a warning information, when an object is detected below the vehicle [Daniel ¶0041-¶0045; terrain controller 120 animates the elevated portion(s) of the terrain 300 and the low portion(s) of the vehicle 100 within the interface 500 in response to predicting a potential collision between the elevated portion(s) of the terrain 300 and the low portion(s) of the vehicle 100. For example, the interface 500 includes an animation 502, a highlight and/or other indicator to inform the driver of a location of the elevated portion(s) of the terrain 300 beneath the vehicle 100 that are predicted to potentially interfere with movement of the vehicle 100. Further, the interface 500 includes an animation 504, a highlight and/or other indicator to inform the driver of a location of the low portion(s) of the vehicle 100 that are predicted to potentially collide with the elevated portion(s) of the terrain 300. Daniel ¶0059-¶0064].
	See claim 11 for motivation to combine. 

In regard to claim 16, this claim is drawn to a method corresponding to the vehicle of claim 11 wherein claim 16 contains the same limitations as claim 11 and is therefore rejected upon the same basis.

In regard to claim 18, this claim is drawn to a method corresponding to the vehicle of claim 13 wherein claim 18 contains the same limitations as claim 13 and is therefore rejected upon the same basis. 

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0100106) (hereinafter Chen) in view of Daniel (US 2019/0279512) in view of Li et al. (US 2018/0139384) (hereinafter Li).

In regard to claim 12, Chen in view of Daniel discloses the motor vehicle according to claim 11. Chen in view of Daniel further discloses, wherein the control device is further configured to: 
	modify the images used for the additional partial image representation when an object is detected below the vehicle [Daniel ¶0044-¶0045; terrain controller 120 is configured to predict whether the elevated portion(s) of the terrain 300 beneath the vehicle 100 are to collide with the low portion(s) of the vehicle 100.... interface 500 includes an animation 502, a highlight and/or other indicator to inform the driver of a location of the elevated portion(s) of the terrain 300 beneath the vehicle 100 that are predicted to potentially interfere with movement of the vehicle 100]; 
	and output the overall image representation [Daniel ¶0044-¶0045].
See claim 11 for motivation to combine. Neither Chen nor Daniel explicitly disclose delete the images used for the additional partial image representation when an object is detected below the vehicle; and output the overall image representation without the additional partial image representation. However Li discloses, 
	delete the images used for the additional partial image representation when an object is detected [¶0030;  first image generator 28 is used to show the bird's eye image of the host vehicle on screen 42. Generally central portion 36 can be used to display an image from another camera on the host vehicle. ¶0026-¶0029 central portion 36 may display information about the vehicle object 39, such as the size of the detected object, the distance of the detected object from the host vehicle and the direction of travel of the detected object ... generally central portion 36 is now used to display an image of a vehicle warning as received from the second image generator 30....  The controller 14 may generate the warning itself or may receive the warning from another controller via the vehicle serial communications bus 13. ¶0042-¶0044; if an alert or warning message is generated, the control logic 15 can prevent the driver from changing the view back to the basic vehicle information or alternate camera view until the driver alert or warning is addressed. ¶0012-¶0014; alternate camera 24 may be a driver facing camera, an undercarriage camera... surround view controller 14 includes a processor with control logic 15 for controlling the display 12 and receiving information from the cameras 16, 18, 20, 22, 24. The control logic 15 compiles each of the views from cameras 16, 18, 20, 22 in a first image generator 28 to create the bird's eye view image. The control logic 15 compiles the view from alternate camera 24 and/or other information from other systems on the vehicle in a second image generator 30. The control logic 15 synthesizes the information from the first image generator 28 and the second image generator 30 to display a unified image on the display 12. ¶0045; control logic 15 no longer saves “empty space” or unviewable space by saving the representative images of the top view or roof of a host vehicle, but rather saves the images generated by the second image generator 30 on the screen 42 in the generally central portion 36]; and 
	output the overall image representation without the additional partial image representation [¶0026-¶0030, ¶0042-¶0044. Fig.6, Fig.7].
	Specifically Daniel discloses that the central display portion (i.e. the claimed "partial image representation") can be modified including animations/overlays based on detecting an object is below the vehicle. However, Daniel does not explicitly disclose removing the images representing under the vehicle when an object is detected below the vehicle. Li also discloses generating a composite image for display from multiple images captured by cameras on the vehicle including a central display region and a peripheral display region (like Chen and Daniel). Additionally, as disclosed by Li, the central display may originally display image of the underside of the vehicle (like both Chen and Daniel). When an object is detected and/or when a warning issue is generated, the image data from the central display region is removed (deleted) and replaced with information relating to the detected object and/or the warning. Although Li does not explicitly disclose that the detect objected is an object underneath the vehicle, as Li discloses that the warning/object data is not limiting and can be any issued alert by the vehicle, one of ordinary skill in the art would readily appreciate that the warning issued by Daniel when it is detected that an object is underneath the vehicle could be recognized as an issued alert by the system of Li and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Chen in view of Daniel with the deleting of central display data and display of warning/object information as disclosed by Li in order to ensure a user immediately addresses the issued warning and can respond in an appropriate manner [Li ¶0027-¶0029, ¶0040-¶0045]. As disclosed by Li, utilizing the center screen area for displaying warning/object information in an emphasized manner ensures a user's attention is drawn the important information and can navigate accordingly. 

In regard to claim 17, this claim is drawn to a method corresponding to the vehicle of claim 12 wherein claim 17 contains the same limitations as claim 12 and is therefore rejected upon the same basis. 

Claims 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0100106) (hereinafter Chen) in view of Daniel (US 2019/0279512) in view of Church et al. (US 2019/0135216) (hereinafter Church).

In regard to claim 14, Chen in view of Daniel discloses the motor vehicle according to claim 13. Chen in view of Daniel further discloses, 
	wherein the additional partial image representation is highlighted [Daniel ¶0041; interface 400 includes an animation 410, a highlight and/or other indicator to inform the driver of a location of the highest portion of the terrain 300 beneath the vehicle 100 relative to the vehicle 100].
	See claim 11 for motivation to combine. Neither Chen nor Daniel explicitly disclose wherein the additional partial image representation is highlighted in color or in a flashing manner. However Church discloses,
	wherein the additional partial image representation is highlighted in color or in a flashing manner [¶0015; control may generate an alert responsive to determination that an object or terrain may impact the underside of the vehicle (i.e., has a height greater than the ground clearance of the vehicle). The alert may comprise an audible or visual alert, and may comprise an electronically generated graphic overlay at the displayed images, such as a graphic overlay that highlights the detected object (such as by coloring it red or flashing the displayed image or otherwise demarcating the object or displayed images to draw the driver's attention to a potential hazard). ¶0027; generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Chen in view of Daniel with the highlighting by displaying in color or in a flashing manner as disclosed by Church in order to further emphasize the detected object, thereby increasing the driver's awareness of the potential obstacle [Church ¶0015, ¶0027]. As disclosed by Church and as can be readily appreciated by one of skill in the art, using color or flashing effects can enhance the driver's awareness of the detected object.   

In regard to claim 19, Chen in view of Daniel discloses the method according to claim 18. Chen in view of Daniel further discloses, further comprising: 
	highlighting the additional partial image representation [Daniel ¶0041; interface 400 includes an animation 410, a highlight and/or other indicator to inform the driver of a location of the highest portion of the terrain 300 beneath the vehicle 100 relative to the vehicle 100].
	See claim 11 for motivation to combine. Neither Chen nor Daniel explicitly disclose highlighting the additional partial image representation in color. However Church discloses,
	highlighting the additional partial image representation in color [¶0015; control may generate an alert responsive to determination that an object or terrain may impact the underside of the vehicle (i.e., has a height greater than the ground clearance of the vehicle). The alert may comprise an audible or visual alert, and may comprise an electronically generated graphic overlay at the displayed images, such as a graphic overlay that highlights the detected object (such as by coloring it red or flashing the displayed image or otherwise demarcating the object or displayed images to draw the driver's attention to a potential hazard). ¶0027; generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Chen in view of Daniel with the highlighting by displaying in color and/or in a flashing manner as disclosed by Church in order to further emphasize the detected object, thereby increasing the driver's awareness of the potential obstacle [Church ¶0015, ¶0027]. As disclosed by Church and as can be readily appreciated by one of skill in the art, using color or flashing effects can enhance the driver's awareness of the detected object.

In regard to claim 20, Chen in view of Daniel discloses the method according to claim 18. Neither Chen nor Daniel explicitly disclose, further comprising: displaying the additional partial image representation in a flashing manner. However Church discloses, 
	displaying the additional partial image representation in a flashing manner [¶0015; control may generate an alert responsive to determination that an object or terrain may impact the underside of the vehicle (i.e., has a height greater than the ground clearance of the vehicle). The alert may comprise an audible or visual alert, and may comprise an electronically generated graphic overlay at the displayed images, such as a graphic overlay that highlights the detected object (such as by coloring it red or flashing the displayed image or otherwise demarcating the object or displayed images to draw the driver's attention to a potential hazard). ¶0027; generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Chen in view of Daniel with the highlighting by displaying in color and/or in a flashing manner as disclosed by Church in order to further emphasize the detected object, thereby increasing the driver's awareness of the potential obstacle .

Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0100106) (hereinafter Chen) in view of Daniel (US 2019/0279512) in view of Ardalkar et al. (US 2020/0298758) (hereinafter Ardalkar).

In regard to claim 15, Chen in view of Daniel discloses the motor vehicle according to claim 11. Neither Chen nor Daniel explicitly disclose, wherein the control device is further configured to automatically detect the sensor information when a speed of the motor vehicle falls below a speed threshold, when the motor vehicle is at a standstill, or when the motor vehicle is started. However Ardalkar discloses, 
	wherein the control device is further configured to automatically detect the sensor information when a speed of the motor vehicle falls below a speed threshold, when the motor vehicle is at a standstill, or when the motor vehicle is started [¶0026-¶0029; Vehicle electronics 20 also includes at least one undercarriage sensor 29 and at least one ultrasonic repelling device 31 (URD)... Method 200 begins at 201 in which vehicle 12 is parked and the ignition is in the OFF state (i.e., the vehicle is turned off). In step 210, a vehicle occupant arrives at vehicle 12 and gets into the vehicle's interior cabin. In addition, in this step, the vehicle occupant will turn the start the vehicle by turning the ignition to an ON state (i.e., to activate the vehicle's engine and other vehicle systems). In step 220, processor 36 will activate the undercarriage sensor 29].
	As disclosed by Ardalkar, an undercarriage sensor for detecting objects beneath a vehicle (similar to the proximity sensor of Daniel) is activated and data therefrom is processed by the system when a vehicle started. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Chen in view of Daniel with the detecting sensor information automatically based upon a start condition as disclosed by Ardalkar in order to detect objects that may have hidden underneath the vehicle while the vehicle was rested, such as animals [Ardalkar ¶0001-¶0006, ¶0028-¶0035]. As disclosed by Ardalkar, when a vehicle is parked, living objects such as animals may hide underneath the vehicle and detecting said objects upon start can 

In regard to claim 21, this claim is drawn to a method corresponding to the vehicle of claim 15 wherein claim 21 contains the same limitations as claim 15 and is therefore rejected upon the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 8, 2021